PER CURIAM.
Browning-Ferris Industries Chemical Services, Inc., [Browning] appeals the trial court’s order denying its motion to transfer this cause from Dade County to Broward County. Although the motion is best described as “bare bones,” it does demonstrate that the cause should be transferred to Bro-ward County pursuant to section 47.122, Florida Statutes (1996). As we find that it was an abuse of discretion by the trial court not to order the transfer, see Burger King Corp. v. Koeppel, 564 So.2d 209 (Fla. 3d DCA 1990), the order appealed is reversed, and the cause remanded with instructions to grant Browning’s motion to transfer venue to Broward County.
Reversed and remanded with instructions.